Citation Nr: 0101291	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-22 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of lung 
cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from April 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, in which the RO denied the 
veteran's claim for of entitlement to service connection for 
lung cancer as a result of exposure to ionizing radiation.  
In February 1999, the Board remanded the claim for 
clarification of the choice of representative.  In December 
1999, the RO affirmed its denial of the claim.  The Board 
notes that since the RO denied the claim in February 1997 the 
veteran has expanded his arguments as to the cause of his 
lung cancer, and that the issue has been framed in a number 
of different ways.  The Board has adopted the issue as it was 
framed in the most recent supplemental statement of the case, 
dated in December 1999. 


REMAND

The veteran asserts that he has lung cancer due to his 
service.  He has made several assertions, to include that he 
has lung cancer due to trauma, exposure to radiation, and 
exposure to a diseased man while sitting on a bus.

In February 1997, the RO denied the claim as not well 
grounded.  The RO has subsequently affirmed its decision that 
the claim is not well grounded in a supplemental statement of 
the case, dated in December 1999.  However, during the course 
of the appeal, legislative changes have significantly altered 
VA' s duty to assist, to include elimination of the 
requirement of submission of a "well-grounded " claim 
before the duty to assist attaches.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-472, 114 Stat. 2096 
(2000) ("Veterans Claims Assistance Act" ).  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for residuals of lung cancer.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the veteran's claim without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
veteran's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act in the first 
instance.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim, 
specifically considering the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  

2.  The veteran and his representative 
are informed that they remain under a 
duty to submit evidence in support of the 
claim.  If the veteran has or can obtain 
evidence that establishes that his 
residuals of lung cancer are related to 
his service, that evidence must be 
submitted by him to the RO.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and afford a reasonable period of time 
for a response.  Thereafter, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 





veteran until he is notified by the RO.  The veteran is free 
to submit additional evidence in support of his claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



